COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
                                                                 No. 08-19-00059-CR
  HUMBERTO CEBALLOS, JR.,                        §
                                                                    Appeal from the
  Appellant,                                     §
                                                                  34th District Court
  v.                                             §
                                                               of El Paso County, Texas
  THE STATE OF TEXAS,                            §
                                                                 (TC# 20170D00479)
  Appellee.                                      §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to withdraw appeal, and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 25TH DAY OF SEPTEMBER, 2019.

                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and Barajas, Senior Judge
Barajas, Senior Judge (Sitting by Assignment)